
	

114 HR 3828 IH: The Land-Grant Opportunity Act
U.S. House of Representatives
2015-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3828
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2015
			Ms. Brown of Florida (for herself, Mr. Thompson of Mississippi, Ms. Norton, Ms. Adams, Mr. Scott of Virginia, Mr. Butterfield, Ms. Eddie Bernice Johnson of Texas, Ms. Sewell of Alabama, Mrs. Beatty, Mrs. Watson Coleman, Mr. Jeffries, Ms. Edwards, Mr. Fattah, Ms. Fudge, Mr. Bishop of Georgia, Ms. Plaskett, Mr. Meeks, Mr. Johnson of Georgia, Mr. Cleaver, Mr. Danny K. Davis of Illinois, Ms. Jackson Lee, Mr. Richmond, Ms. Wilson of Florida, Mr. Hastings, Mr. Clyburn, Ms. Clarke of New York, Ms. Bass, Mr. Al Green of Texas, Mr. Veasey, Ms. Maxine Waters of California, Mr. Rangel, Ms. Lee, Mr. Rush, Mr. Clay, Mr. Lewis, and Mr. Cummings) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to provide
			 for an equitable distribution of formula funds between land-grant colleges
			 and universities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the The Land-Grant Opportunity Act. 2.Equitable distribution of formula funds to land-grant colleges and universities (a)In generalSubtitle G of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221 et seq.) is amended by adding at the end the following new sections:
				
					1449A.Formula for distribution of extension funds to land-grant colleges and universities
 (a)DefinitionsIn this section: (1)1862-institution; 1890-institutionThe terms 1862-institution and 1890-institution have the meanings given such terms in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601).
 (2)Distribution formula StateThe term distribution formula State means a State— (A)in which at least one 1862-institution and at least one 1890-institution are located;
 (B)that provides matching funds in an amount equal to more than 50 percent of the extension funds to be distributed to such land-grant colleges and universities; and
								(C)
 (i)with respect to any 1890-institution in such State, that does not provide matching funds in an amount equal to the amount of Federal funds available to be distributed to such institution under section 1444; or
 (ii)with respect to any 1862-institution in such State, that does not provide matching funds in an amount equal to the amount of Federal funds available to be distributed to such institution under the Act of May 8, 1914 (7 U.S.C. 341 et seq.; commonly known as the Smith-Lever Act).
 (3)Extension fundsThe term extension funds means funds distributed— (A)in the case of an 1890-institution, under section 1444; and
 (B)in the case of an 1862-institution, under the Act of May 8, 1914 (7 U.S.C. 341 et seq.; commonly known as the Smith-Lever Act).
 (4)Fully matched ratioThe term fully matched ratio means— (A)in the case of an 1862-institution, if the State provided matching funds in an amount equal to the amount of Federal funds available to be distributed to the institution under the Act of May 8, 1914 (7 U.S.C. 341 et seq.; commonly known as the Smith-Lever Act), for a fiscal year, the ratio that the sum of the amount of funds that would be distributed to such institution under such Act for such fiscal year and the amount of matching funds the State would provide to such institution for such fiscal year would bear to, with respect to each other land-grant college or university in the State, the sum of the amount of funds that would be distributed to such land-grant college or university in the State under such Act or under section 1444, as the case may be, for such fiscal year and the amount of matching funds the State would provide to such college or university for such fiscal year; or
 (B)in the case of an 1890-institution, if the State provided matching funds in an amount equal to the amount of Federal funds available to be distributed to the institution under section 1444 for a fiscal year, the ratio that the sum of the amount of funds that would be distributed to such institution under such Act for such fiscal year and the amount of matching funds the State would provide to such institution for such fiscal year would bear to, with respect to each other land-grant college or university in the State, the sum of the amount of funds that would be distributed to such land-grant college or university in the State under section 1444 or under the Act of May 8, 1914 (7 U.S.C. 341 et seq.; commonly known as the Smith-Lever Act), as the case may be, for such fiscal year and the amount of matching funds the State would provide to such college or university for such fiscal year.
 (5)Shortfall percentageThe term shortfall percentage means, with respect to a shortfall State, the percentage that equals 100 percentage points minus the number of percentage points by which a shortfall State is deficient in providing matching funds below 50 percentage points, as described in paragraph (6)(B).
 (6)Shortfall StateThe term shortfall State means a State— (A)in which at least one 1862-institution and at least one 1890-institution are located; and
 (B)that provides matching funds in an amount equal to 50 percent or less of the extension funds to be distributed to such land-grant colleges and universities.
 (b)Determination of Non-Federal Sources of FundsBeginning not later than September 30, 2016, and each September 30 thereafter, each land-grant college or university in a distribution formula State shall submit to the Secretary a report describing for the preceding fiscal year—
 (1)the sources of non-Federal funds made available by the State to the land-grant college or university for agricultural extension and education to meet the requirement of section 1449; and
 (2)the amount of such funds generally available from each source. (c)Distribution formula (1)In generalBeginning with fiscal year 2016, in the case of a distribution formula State, the amount of extension funds to be distributed to land-grant colleges and universities in such State shall be distributed for a fiscal year in accordance with paragraph (2).
							(2)Formula
 (A)In generalOf the extension funds available to be distributed to a land-grant college or university in a distribution formula State for a fiscal year, such funds shall be distributed such that the ratio described in subparagraph (B) for land-grant colleges and universities in the State is made to equal the fully matched ratio for land-grant colleges and universities in the State.
 (B)Adjusted distribution ratioThe ratio described in this subparagraph is— (i)the ratio that, in the case of an 1862-institution in a State, the sum of the amount of funds to be distributed to such institution under the Act of May 8, 1914 (7 U.S.C. 341 et seq.; commonly known as the Smith-Lever Act), for a fiscal year and the amount of matching funds the State provides to such institution for such fiscal year bears to, with respect to each other land-grant college or university in the State, the sum of the amount of funds to be distributed to such land-grant college or university in the State under such Act or under section 1444, as the case may be, for such fiscal year and the amount of matching funds the State provides to such college or university for such fiscal year; or
 (ii)the ratio that, in the case of an 1890-institution in a State, the sum of the amount of funds to be distributed to such institution under section 1444 for a fiscal year and the amount of matching funds the State provides to such institution for such fiscal year bears to, with respect to each other land-grant college or university in the State, the sum of the amount of funds to be distributed to such other land-grant college or university in the State under section 1444 or under the Act of May 8, 1914 (7 U.S.C. 341 et seq.; commonly known as the Smith-Lever Act), as the case may be, for such fiscal year and the amount of matching funds the State provides to such college or university for such fiscal year.
									(3)Treatment of shortfall States
 (A)In generalSubject to subparagraph (B), the formula described in paragraph (2)(A) shall apply with respect to the distribution of extension funds to land-grant colleges and universities in a shortfall State in the same manner as such formula applies to the distribution of extension funds to land-grant colleges and universities in a distribution formula State for a fiscal year.
 (B)Amount of Federal funds available for distributionIn the case of a shortfall State, the total amount of extension funds available to be distributed to the land-grant colleges and universities in such State shall equal the product of—
 (i)the total amount which such colleges and universities are eligible to receive under the Act of May 8, 1914 (7 U.S.C. 341 et seq.; commonly known as the Smith-Lever Act), and section 1444 for a fiscal year; and
 (ii)the shortfall percentage for such State and such fiscal year. 1449B.Formula for distribution of research funds to land-grant colleges and universities (a)DefinitionsIn this section:
 (1)1862-institution; 1890-institutionThe terms 1862-institution and 1890-institution have the meanings given such terms in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601).
 (2)Distribution formula StateThe term distribution formula State means a State— (A)in which at least one 1862-institution and at least one 1890-institution are located;
 (B)that provides matching funds in an amount equal to more than 50 percent of the research funds to be distributed to such land-grant colleges and universities; and
								(C)
 (i)with respect to any 1890-institution in such State, that does not provide matching funds in an amount equal to the amount of Federal funds available to be distributed to such institution under section 1445; or
 (ii)with respect to any 1862-institution in such State, that does not provide matching funds in an amount equal to the amount of Federal funds available to be distributed to such institution under the Act of March 2, 1887 (7 U.S.C. 361a et seq.; commonly known as the Hatch Act of 1887).
 (3)Fully matched ratioThe term fully matched ratio means— (A)in the case of an 1862-institution, if the State provided matching funds in an amount equal to the amount of Federal funds available to be distributed to the institution under the Act of March 2, 1887 (7 U.S.C. 361a et seq.; commonly known as the Hatch Act of 1887), for a fiscal year, the ratio that the sum of the amount of funds that would be distributed to such institution under such Act for such fiscal year and the amount of matching funds the State would provide to such institution for such fiscal year would bear to, with respect to each other land-grant college or university in the State, the sum of the amount of funds that would be distributed to such other land-grant college or university in the State under such Act or under section 1445, as the case may be, for such fiscal year and the amount of matching funds the State would provide to such college or university for such fiscal year; or
 (B)in the case of an 1890-institution, if the State provided matching funds in an amount equal to the amount of Federal funds available to be distributed to the institution under section 1445 for a fiscal year, the ratio that the sum of the amount of funds that would be distributed to such institution under such Act for such fiscal year and the amount of matching funds the State would provide to such institution for such fiscal year would bear to, with respect to each other land-grant college or university in the State, the sum of the amount of funds that would be distributed to such land-grant college or university in the State under section 1445 or under the Act of March 2, 1887 (7 U.S.C. 361a et seq.; commonly known as the Hatch Act of 1887), as the case may be, for such fiscal year and the amount of matching funds the State would provide to such college or university for such fiscal year.
 (4)Research fundsThe term research funds means funds distributed— (A)in the case of an 1890-institution, under section 1445; and
 (B)in the case of an 1862-institution, under the Act of March 2, 1887 (7 U.S.C. 361a et seq.; commonly known as the Hatch Act of 1887).
 (5)Shortfall percentageThe term shortfall percentage means, with respect to a shortfall State, the percentage that equals 100 percentage points minus the number of percentage points by which a shortfall State is deficient in providing matching funds below 50 percentage points, as described in paragraph (6)(B).
 (6)Shortfall StateIn this section, the term shortfall State means a State— (A)in which at least one 1862-institution and at least one 1890-institution are located; and
 (B)that provides matching funds in an amount equal to 50 percent or less of the research funds to be distributed to such land-grant colleges and universities.
 (b)Determination of Non-Federal Sources of FundsBeginning not later than September 30, 2016, and each September 30 thereafter, each land-grant college or university in a distribution formula State shall submit to the Secretary a report describing for the preceding fiscal year—
 (1)the sources of non-Federal funds made available by the State to the land-grant college or university for agricultural research to meet the requirement of section 1449; and
 (2)the amount of such funds generally available from each source. (c)Distribution formula (1)In generalBeginning with fiscal year 2016, in the case of a distribution formula State, the amount of research funds to be distributed to land-grant colleges and universities in such State shall be distributed in accordance with paragraph (2).
							(2)Formula
 (A)In generalOf the research funds available to be distributed to a land-grant college or university in a distribution formula State for a fiscal year, such funds shall be distributed such that the ratio described in subparagraph (B) for land-grant colleges and universities in the State is made to equal the fully matched ratio for land-grant colleges and universities in the State.
 (B)Adjusted distribution ratioThe ratio described in this subparagraph is— (i)the ratio that, in the case of an 1862-institution in a State, the sum of the amount of funds to be distributed to such institution under the Act of March 2, 1887 (7 U.S.C. 361a et seq.; commonly known as the Hatch Act of 1887), for a fiscal year and the amount of matching funds the State provides to such institution for such fiscal year bears to, with respect to each other land-grant college or university in the State, the sum of the amount of funds to be distributed to such other land-grant college or university in the State under such Act or under section 1445, as the case may be, for such fiscal year and the amount of matching funds the State provides to such college or university for such fiscal year; or
 (ii)the ratio that, in the case of an 1890-institution in a State, the sum of the amount of funds to be distributed to such institution under section 1445 for a fiscal year and the amount of matching funds the State provides to such institution for such fiscal year bears to, with respect to each other land-grant college or university in the State, the sum of the amount of funds to be distributed to such land-grant college or university in the State under section 1445 or under the Act of March 2, 1887 (7 U.S.C. 361a et seq.; commonly known as the Hatch Act of 1887), as the case may be, for such fiscal year and the amount of matching funds the State provides to such college or university for such fiscal year.
									(3)Treatment of shortfall States
 (A)In generalSubject to subparagraph (B), the formula described in paragraph (2)(A) shall apply with respect to the distribution of extension funds to land-grant colleges and universities in a shortfall State in the same manner as such formula applies to the distribution of extension funds to land-grant colleges and universities in a distribution formula State for a fiscal year.
 (B)Amount of Federal funds available for distributionIn the case of a shortfall State, the total amount of extension funds available to be distributed to the land-grant colleges and universities in such State shall equal the product of—
 (i)the total amount which such colleges and universities are eligible to receive under the Act of March 2, 1887 (7 U.S.C. 361a et seq.; commonly known as the Hatch Act of 1887), and section 1445 for a fiscal year; and
 (ii)the shortfall percentage for such State and such fiscal year. . (b)Conforming amendmentsSection 1449 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222d) is amended—
 (1)in subsection (c), by striking subtitle, the State shall provide and inserting subtitle, the State shall provide to eligible institutions, with respect to the maximum amount such institutions are eligible to receive under sections 1444 and 1445,;
 (2)by striking subsection (d); and (3)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively.
				
